Citation Nr: 1018830	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-30 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for residuals of a left 
leg injury.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
back disability, to include demyelinating disease, claimed as 
due to a shell fragment wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran has verified active duty service with the United 
States Army from June 1966 to June 1967.  He alleges an 
additional, as yet unverified period of service from June 
1967 to approximately July 1971, to include a tour of duty in 
Vietnam from July 1969 to April 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  This decision 
was a reconsideration of a September 2006 rating decision 
which denied service connection for heart disease and a left 
leg injury, and declined to reopen a previously denied claim 
of service connection for a back condition.

The Veteran testified at an April 2010 personal hearing 
before the undersigned Veterans Law Judge held at the RO; a 
transcript of that hearing is associated with the claims 
file.  At that time the Veteran submitted additional 
evidence, along with a waiver of initial RO consideration.

The issues have been recharacterized to better reflect the 
Veteran's contentions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and personnel records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The RO has made repeated attempts to verify the second 
alleged period of active duty service and the tour of duty in 
Vietnam; these efforts have thus far been unproductive.  The 
National Personnel Records Center, however, has indicated an 
ability to conduct further searches of alternate records 
should VA be able to provide additional information 
identifying the Veteran, his unit, or his dates of service.  

In October 2008, after the most recent NPRC request, the 
Veteran submitted a copy of special orders dated in May 1969 
designating him for assignment in Vietnam.  Further, at the 
April 2010 Board hearing, the Veteran stated that while in 
Vietnam, he was assigned to Company C of the 1st Battalion, 
16th Infantry Regiment.  This is a different unit than that 
he had identified in March 2006, when the RO made its initial 
inquiries.

In light of the additional information provided by the 
Veteran, renewed efforts to verify his second period of 
service or, at the very least, the facts and circumstances of 
Vietnam service are required.

Moreover, the Veteran has submitted a copy of a fully 
favorable decision by the Social Security Administration 
(SSA) dated in November 2005 awarding him disability 
benefits.  The decision refers to disabilities at issue here, 
and may include relevant findings.  The SSA records must be 
obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)


1. Submit appropriate requests to NPRC 
through the PIES system requesting 
verification of the Veteran's second 
period of active duty service from June 
1967 to June 1971, as well as his service 
in Vietnam with Company C, 1st Battalion, 
16th Infantry Regiment.  Requests should 
include verification of his alleged wounds 
in December 1969 with that unit.

2.  Take appropriate steps to obtain 
records from SSA used in support of the 
November 2005 decision granting disability 
benefits.  If such records are not 
available, SSA must so certify in writing.

3.  Review the claims file to ensure that 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claims on appeal.  If any of the 
benefits sought remain denied, issue an 
SSOC and provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


